DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 04/22/2020, claims 1-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 2014/0076878 A1) in view of Ooyama (US5391861A)
Regarding claim 1, Shimura discloses 
 	A heater (heater 300, see figs 3A and title), comprising: 
a plurality of resistive members (see generating resistor members 302, fig, 3A, para.0037-0030. See resistive members in annotated fig.3 below) arranged in a first direction (left to right direction, see fig. 3A. See first direction in annotated fig.3 below), each resistive member of the plurality (each of the generating resistor members 302) extending in a second direction (up-down direction, see annotated fig.3A below) 

    PNG
    media_image1.png
    827
    1364
    media_image1.png
    Greyscale

Annotated fig.3 of Shimura
first pole-side electrodes (electrodes E1-E3, see figs.3A) connected to first ends of the plurality of resistive members (upper ends of generating resistor members 302, see fig.3A) in the second direction (up-down direction, see fig.3A) and to dividing the plurality of resistive members (generating resistor members 302) into a plurality of blocks (heating blocks 302.1 to 302.3, see fig. 3A and para.0027-0030) and to permit each of the plurality of blocks to generate heat (see para.0027-0033), 
a first one of the first pole-side electrodes (electrode E1) being provided in a first block (block 302.1, see fig.3A) of the plurality of blocks (heating blocks 302.1 to 302.3), 
the first block (block 302.1) including a first subset of the plurality resistive members (subset of the generating resistor members 302 in the heating block 302.1) arranged successively in the first direction (left to right direction, see fig. 3A), 
the first one of the first pole-side electrodes (electrode E1) extending across the first ends of the plurality of resistive members in the first block (upper ends of the generating resistor members 302 in the heating block 302.1) and connected to the first ends of the plurality of resistive members in the first block (upper ends of the generating resistor members 302 in the heating block 302.1), 
Shimura does not explicitly disclose 
the second direction perpendicular to the first direction;
wherein in each respective block in the plurality of blocks, the width, in the first direction, of each resistive member positioned at an outermost end of the respective block in the first direction is greater than the width, in the first direction, of each other resistive member in the respective block.  
However, Ooyama discloses a heater for sheet material, comprising:
each resistive member of the plurality (each of the heating resistors 7a-b, see fig.7) extending in a second direction (up-down direction, see fig.7) perpendicular to a first direction (left-right direction, see fig.7); and
each respective block (substrate 1, see fig.7) in the plurality of blocks (by incorporating the teachings of Ooyama into Shimura, each of the blocks of Shimura is modified to have the width of Ooyama’s substrate 1), the width, in the first direction (left to right direction, see fig.7), of each resistive member (width of heating resistors 7a, see fig.7) positioned at an outermost end of the respective block  (substrate 1, see fig.7) in the first direction (left to right direction, see fig.7) is greater than the width, in the first direction (left to right direction, see fig.7), of each other resistance member (the heating resistor 7, see fig.7) in the respective block  (substrate 1, see fig.7. Col.4, see lines 55-64).


    PNG
    media_image2.png
    261
    524
    media_image2.png
    Greyscale

Figure 7 of Ooyama
 	Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generating resistor members 302 of Shimura to include that each of the generating resistor members 302 (equivalent to the claimed “each resistive member of the plurality”) extending in a second direction perpendicular to the first direction as taught by Ooyama for the purpose of the temperature distribution of the heater can be equalized simply and evenly. In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify each of the heating blocks 302 to include in each respective block in the plurality of blocks, the width, in the first direction, of each resistive member positioned at an outermost end of the respective block in the first direction is greater than the width, in the first direction, of each other resistive member in the respective block as taught by Ooyama. Doing so allows to compensate for higher heat dissipation at the end of each block; thereby “equalizing the temperature distribution longitudinally of the heater” (see col.5, lines 5-10 of Ooyama).
Regarding claim 2, Shimura does not explicitly disclose in the plurality of resistive members in the first block, an amount of heat generation in each resistive member of the plurality of resistive members disposed at both the outermost ends in the first direction is greater than an amount of heat generation in each of the other resistive members of the plurality of resistive members in the first block.  
Ooyama further discloses in the plurality of resistive members ( heating resistors 7, see fig.7) in the first block (substrate 1), an amount of heat generation in each resistive member of the plurality of resistive members (each of the heating resistors 7a) disposed at both the outermost ends in the first direction (left-right direction) is greater than an amount of heat generation in each of the other resistive members (each of the heating resistors 7b) of the plurality of resistive members ( heating resistors 7, see fig.7) in the first block (substrate 1).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Ooyama in the modified Shimura invention such that in the plurality of resistive members in the first block, an amount of heat generation in each resistive member of the plurality of resistive members disposed at both the outermost ends in the first direction is greater than an amount of heat generation in each of the other resistive members of the plurality of resistive members in the first block. Doing so allows to compensate for higher heat dissipation at the end of each block (see col.5, lines 5-10 of Ooyama).
Regarding claim 3, Shimura further discloses a second pole-side electrode (electrode E4, see fig.3A) provided across the plurality of blocks (heating blocks 302.1 to 302.3, see fig. 3A), the second pole-side electrode (electrode E4, see fig.3A) extending across second ends of the plurality of resistive members (lower ends of generating resistor members 302, see fig.3A) opposite the first ends (upper ends of generating resistor members 302, see fig.3A) in the second direction (up-down direction, see fig.3A) in the plurality of blocks (heating blocks 302.1 to 302.3, see fig. 3A), the second pole-side electrode (electrode E4, see fig.3A) being connected to the second ends of the plurality of resistive members (lower ends of generating resistor members 302, see fig.3A).
Regarding claim 5, the modification discloses substantially all the claimed limitations as set forth.
Shimura does not explicitly disclose the plurality of blocks includes a second block including only a single resistive member of the plurality of resistive members, and a second one of the first pole-side electrodes is connected to the first end of the single resistive member of the second block.  
 Shimura discloses another embodiment shown in figures 7A-B, comprising:
the plurality of blocks (blocks 702-1 to 702-3, see fig.7A-B) includes a second block (heating block 702-2) including only a single resistive member of the plurality of resistive members (heat generating resistor 702-2, see fig. 7A-B), and a second one (conductive element 703-2) of the first pole-side electrodes (conductive elements 703-1 to 703-3) is connected to the first end (upper end) of the single resistive member of the second block (heating block 702-2).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the heating block 702-2 for the heating block 302-2 such that the plurality of blocks includes a second block including only a single resistive member of the plurality of resistive members, and a second one of the first pole-side electrodes is connected to the first end of the single resistive member of the second block. The substitution of one known element (heating block 702-2) for another (heating block 302-2) would have yielded predictable results of heating the central region of the paper. Doing so allows to enhance an even temperature distribution at the paper sheet passing area. 
Regarding claim 6, Shimura further discloses wherein a length (length of the block 301-2), in the first direction (left-right direction), of a one block (block 301-2) in the plurality of blocks (heating blocks 302.1 to 302.3) that is disposed in a central region of the plurality blocks (central region of the heating blocks 302.1 to 302.3) along the first direction (left-right direction) is greater than lengths (lengths of the heating blocks 302.1 and 302.3), in the first direction (left-right direction), of the other blocks (302.1 and 302.3) in the plurality of blocks (heating blocks 302.1 to 302.3) that are disposed outside the central region  (central region of the heating blocks 302.1 to 302.3).  
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth.
Shimura does not explicitly disclose the plurality of blocks includes a second block disposed in a central region of the plurality of blocks along the first direction and including only a single resistive member of the plurality of resistive members, a second one of the first pole-side electrodes is connected to the first end of the single resistive member of the second block, and a length of the second block in the first direction is greater than lengths of the other blocks in the plurality of blocks in the first direction.  
	Shimura discloses another embodiment shown in figures 7A-B, comprising:
the plurality of blocks (blocks 702-1 and 702-3, see fig.7A) includes a second block (heating block 702-2) disposed in a central region of the plurality of blocks  (central region of the heating blocks 302.1 to 302.3) along the first direction (left-right direction) and including only a single resistive member of the plurality of resistive members (heat generating resistor 702-2, see fig. 7A), a second one of the first pole-side electrodes (conductive element 703-2) is connected to the first end (upper end) of the single resistive member (heat generating resistor 702-2) of the second block (heating block 702-2), and a length of the second block (length of the heating block 702-2) in the first direction (left-right direction) is greater than lengths of the other blocks in the plurality of blocks (lengths of the heating blocks 302.1 and 302.3) in the first direction (left-right direction).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the embodiments in figures 7A-B of Shimura  to include the teachings that the plurality of blocks includes a second block disposed in a central region of the plurality of blocks along the first direction and including only a single resistive member of the plurality of resistive members, a second one of the first pole-side electrodes is connected to the first end of the single resistive member of the second block, and a length of the second block in the first direction is greater than lengths of the other blocks in the plurality of blocks in the first direction.  Doing so allows “the current flows less easily and the temperature rise at the non-sheet-passing portion can be reduced” (see para.0067 of Shimura).
Regarding claim 8, Shimura discloses a heating device (laser printer 100, see fig.1), comprising: 
a pressure member (pressure roller 208, see fig.2); 
a heater (heater 300) facing the pressure member (pressure roller 208); and 
a belt (film 202 is an endless belt, see fig.2 and para.0026) configured to convey a sheet (recording material P, see para.0023) between the pressure member (pressure roller 208) and the heater (heater 300) to heat the sheet (recording material P) and thereby fix an image onto the (para.0023 recites: “the toner image is fixed to the recording material P”), 
wherein the heater (heater 300, see figs 3A) comprises: 
a plurality of resistive members (see generating resistor members 302, fig, 3A, para.0037-0030) arranged in a first direction (left to right direction, see fig. 3A), each resistive member of the plurality (each of the generating resistor members 302) extending in a second direction (up-down direction, see fig.3A) 
first pole-side electrodes (electrodes E1-E3, see figs.3A) connected to first ends of the plurality of resistive members (upper ends of generating resistor members 302, see fig.3A) in the second direction (up-down direction, see fig.3A) and dividing the plurality of resistive members (generating resistor members 302) into a plurality of blocks (heating blocks 302.1 to 302.3, see fig. 3A and para.0027-0030) and to permit each of the plurality of blocks to generate heat selectively (see para.0027-0033), 
a first one of the first pole-side electrodes (electrode E1) being provided in a first block (heating block 302.1) of the plurality of blocks (heating blocks 302.1 to 302.3), the first block (heating block 302.1)  including a first subset of the plurality resistive members (subset of the generating resistor members 302 in the heating block 302.1) arranged successively in the first direction (left to right direction, see fig. 3A), the first one of the first pole-side electrodes (electrode E1) extending across the first ends of the plurality of resistive members (upper ends of generating resistor members 302, see fig.3A) in the first block (heating block 302.1), and connected to the first ends of the plurality of resistive members (upper ends of generating resistor members 302) in the first block (heating block 302.1), 
Shimura does not explicitly disclose 
the second direction perpendicular to the first direction;
wherein in each respective block in the plurality of blocks, the width, in the first direction, of each resistive member positioned at an outermost end of the respective block in the first direction is greater than the width, in the first direction, of each other resistive member in the respective block.  
However, Ooyama discloses a heater for sheet material, comprising:
each resistive member of the plurality (each of the heating resistors 7a-b, see fig.7) extending in a second direction (up-down direction, see fig.7) perpendicular to a first direction (left-right direction, see fig.7); and
each respective block (substrate 1, see fig.7) in the plurality of blocks (by incorporating the teachings of Ooyama into Shimura, each of the blocks of Shimura is modified to have the width of Ooyama’s substrate 1), the width , in the first direction (left to right direction, see fig.7), of each resistive member (width of heating resistors 7a, see fig.7) positioned at an outermost end of the respective block  (substrate 1, see fig.7) in the first direction (left to right direction, see fig.7) is greater than the width, in the first direction (left to right direction, see fig.7), of each other resistance member ( heating resistor 7, see fig.7) in the respective block  (substrate 1, see fig.7. Col.4, see lines 55-64).


    PNG
    media_image2.png
    261
    524
    media_image2.png
    Greyscale

Figure 7 of Ooyama
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generating resistor members 302 of Shimura to include that each of the generating resistor members (equivalent to the claimed “each resistive member of the plurality”) extending in a second direction perpendicular to the first direction as taught by Ooyama for the purpose of the temperature distribution of the heater can be equalized simply and evenly (Notes: in the current application, applicant has not disclosed that the perpendicular direction of the structure provides an advantage is used for particular purpose or solves a stated problem). In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify each of the heating blocks 302 to include in each respective block in the plurality of blocks, the width, in the first direction, of each resistive member positioned at an outermost end of the respective block in the first direction is greater than the width, in the first direction, of each other resistive member in the respective block as taught by Ooyama. Doing so allows to compensate for higher heat dissipation at the end of each block; thereby “equalizing the temperature distribu tion longitudinally of the heater” (see col.5, lines 5-10 of Ooyama).
Regarding claim 9, Shimura does not explicitly disclose in the plurality of resistive members in the first block, an amount of heat generation in each resistive member of the plurality of resistive members disposed at both the outermost ends in the first direction is greater than an amount of heat generation in each of the other resistive members of the plurality of resistive members in the first block.  
Ooyama further discloses in the plurality of resistive members ( heating resistors 7, see fig.7) in the first block (substrate 1), an amount of heat generation in each resistive member of the plurality of resistive members (each of the heating resistors 7a) disposed at both the outermost ends in the first direction (left-right direction) is greater than an amount of heat generation in each of the other resistive members (each of the heating resistors 7b) of the plurality of resistive members ( heating resistors 7, see fig.7) in the first block (substrate 1).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Ooyama in the modified Shimura invention such that in the plurality of resistive members in the first block, an amount of heat generation in each resistive member of the plurality of resistive members disposed at both the outermost ends in the first direction is greater than an amount of heat generation in each of the other resistive members of the plurality of resistive members in the first block. Doing so allows to compensate for higher heat dissipation at the end of each block (see col.5, lines 5-10 of Ooyama).
Regarding claim 10, Shimura further discloses a second pole-side electrode (electrode E4, see fig.3A) provided across the plurality of blocks (heating blocks 302.1 to 302.3, see fig. 3A), the second pole-side electrode (electrode E4, see fig.3A) extending across second ends of the plurality of resistive members (lower ends of generating resistor members 302, see fig.3A) opposite the first ends (upper ends of generating resistor members 302, see fig.3A) in the second direction (up-down direction, see fig.3A), the second pole-side electrode (electrode E4, see fig.3A) being connected to the second ends of the plurality of resistive members (lower ends of generating resistor members 302, see fig.3A) .
Claims 4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura in view of Ooyama and further in view of Takagi (US 2016/0234882 A1)
Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth.
Shimura does not explicitly disclose a gap between adjacent blocks in the plurality of blocks in the first direction is greater than a gap between adjacent resistive members of the plurality of resistive members within each respective block in the first direction.  
Takagi discloses a fixing device and heater used in fixing device, comprising:
a gap (gap portion D, see fig.6) between adjacent blocks (blocks including the heat generation resistors 500 a-1 and 500 a-2, see fig.6. See annotated fig.6 below) in the plurality of blocks (blocks including the heat generation resistors 500 a-1 and 500 a-2, see fig.6) in the first direction (left-right direction) is greater than a gap between adjacent resistive members of the plurality of resistive members (gap between the heat generation resistors 500 a-1 or 500 a-2)  within each respective block in the first direction (blocks including the heat generation resistors 500 a-1 and 500 a-2, see fig.6 in the left-right direction).  

    PNG
    media_image3.png
    426
    730
    media_image3.png
    Greyscale

Annotated fig.6 of Takagi
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Shimura to include the gap between adjacent blocks in the plurality of blocks in the first direction is greater than a gap between adjacent resistive members of the plurality of resistive members within each respective block in the first direction as taught by Takagi. It allows “high heat generation portions can be provided” (see para.0043 of Takagi).
Regarding claim 11, Shimura discloses a fixing device (laser printer 100, see figs.2 and 3a), comprising: 
a first electrode (electrodes E4, see figs.3A) extending in a first direction (left-right direction, see fig.3A); 
a plurality of second electrodes (electrodes E1-E3, see figs.3A) spaced from the first electrode (electrode E4, see figs.3A) in a second direction (up-down/ vertical direction, see fig.3A) perpendicular to the first direction (left-right direction, see fig.3A) and spaced from each other along the first direction a plurality of heating blocks (heating blocks 302.1 to 302.3) spaced from each other along the first direction (left-right direction, see electrodes E1-E3 in left-right direction shown in fig. 3A), 
each heating block (each of the heating blocks 302.1 to 302.3, see fig. 3A) having a first end (lower end, see fig.3A) connected the first electrode (electrodes E4, see figs.3A) and a second end (upper end, see fig. 3A) connected to a respective one of the plurality of second electrodes (one of the electrodes E1-E3, see figs.3A), wherein a first heating block (heating blocks 302.1) in the plurality of heating blocks (heating blocks 302.1 to 302.3) is adjacent to a second heating block (heating blocks 302.2, see fig.3A)  in the plurality of heating blocks (heating blocks 302.1 to 302.3) across a gap (gap between heating blocks 302.1 and 302.2) having a first width (see first width  in annotated fig. 3A below) in the first direction (left-right direction),

    PNG
    media_image4.png
    451
    888
    media_image4.png
    Greyscale

Figure 3A of Shimura

 the first heating block (heating blocks 302.1, see fig.3A) comprises a first resistive heating member (first generating resistor member 302 from the right to left, see fig.3A) and a second resistive heating member (second generating resistor member 302 in the middle, see fig.3A), each (each of the  generating resistor members 302 ) extending in the second direction (up-down direction) from the first end of the first heating block (lower end of heating blocks 302.1) to the second end of the first heating block (upper end of heating blocks 302.1), the first resistive heating member (first generating resistor member 302 from the right to left, see fig.3A. See annotated fig.3A above) being on an outermost edge of the first heating block (outermost edge of the heating blocks 302.1) in the first direction (left-right direction), the outermost edge (right edge of the heating blocks 302.1) facing the second heating block (heating blocks 302.2), the second resistive heating member (second generating resistor member 302 in the middle, see fig.3A) being adjacent to the first resistive heating member (see the first generating resistor member in annotated fig.3A above) in the first direction (left-right direction), 
Shimura does not explicitly disclose
the first resistive heating member having a width in the first direction that is greater than a width of the second restive heating member in the first direction, and 
a gap between the first and second resistive heating members in the first direction having a second width that is less than the first width
Nevertheless, Ooyama discloses a heater for sheet material, comprising: a first resistive heating member (width of heating resistor 7a, see fig.7) having a width in the first direction (left to right direction, see fig.7) that is greater than a width of a second resistive heating member (width of heating resistors 7b, see fig.7) in the first direction (left to right direction). 

    PNG
    media_image5.png
    158
    318
    media_image5.png
    Greyscale

Figure 7 of Ooyama

Furthermore, Takagi discloses a fixing device, comprising: a gap between first and second resistive heating members (gap between heat generation resistors 500a-1, see fig.6) in a first direction (left to right direction) having a second width (width of the gap between heat generation resistors 500a-1) that is less than first width (width between blocks of the heat generation resistors 500a-1 and 500a-2, see fig.6. See annotated fig.6 below).

    PNG
    media_image6.png
    463
    753
    media_image6.png
    Greyscale

Figure 6 of Takagi

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heating blocks of Shimura to include the teachings that the first resistive heating member having a width in the first direction that is greater than a width of the second resistive heating member in the first direction as taught by Ooyama, and a gap between the first and second resistive heating members in the first direction having a second width that is less than the first width as taught by Takagi, in order for equalizing the temperature distribution longitudinally of the heater (Col.4, see lines 55-64 of Ooyama). In addition, since, the amount of heat generation per unit length of the outer edge area is greater than the amount of heat generation in the middle of each of the blocks (see figs.6, 7B, and para.0043 of Takagi), the greater gap helps to lower the temperature at the outermost edge of each of the heating blocks, so the temperature is distributed equally.
Regarding claim 12, Shimura further discloses the first heating block  (heating blocks 302.1, see fig.3A) further comprises a third resistive heating member (generating resistor member 302 at the left edge of the heating blocks 302.1) on another outermost edge (left edge) of the first heating block (heating blocks 302.1, see fig.3A) in the first direction (left to right direction), and the second resistive heating member (generating resistor member 302 in the middle the heating blocks 302.1) is between the first (generating resistor member 302 at the right edge of the middle the heating blocks 302.1) and third resistive heating members (generating resistor member 302 at the left edge of the heating blocks 302.1) in the first direction (left to right direction. See annotated fig.3A below).

    PNG
    media_image7.png
    503
    888
    media_image7.png
    Greyscale

Figure 3A of Shimura
Regarding claim 13, Shimura further discloses the third resistive heating member (generating resistor member 302 at the left edge of the heating blocks 302.1, see fig.3A) has the same width in the first direction as the first resistive heating member (generating resistor member 302 at the right edge of the heating blocks 302.1).
Regarding claim 14, Shimura further discloses the second heating block (heating block 302.2, see fig.3A) comprises a third resistive heating member  (generating resistor member 302 at the left edge of the heating block 302.2, see fig.3A) and a fourth resistive heating member (generating resistor member 302 next to the one at the left edge of the heating block 302.2, see fig.3A), each extending in the second direction (up-down direction, see fig.3a) from the first end of the second heating block (lower end of the heating block 302.2) to the second end of the second heating block (upper end of the heating block 302.2) , the third resistive heating member  (generating resistor member 302 at the left edge of the heating block 302.2, see fig.3A) is on an outermost edge of the second heating block  (left edge of the heating blocks 302.2, see fig.3A) in the first direction (left to right direction), the outermost edge (left edge of the heating block 302.2, see fig.3A) facing the first heating block (the heating block 302.1), the third resistive heating member (generating resistor member 302 at the left edge of the heating block 302.2, see fig.3A) is adjacent to the fourth resistive heating member  (generating resistor member 302 next to the one at the left edge of the heating block 302.2, see fig.3A) in the first direction (left to right direction).
However, Shimura does not explicitly disclose the third resistive heating member has a width in the first direction that is greater than a width in the first direction of the fourth resistive heating member, and a gap between the third and fourth resistive heating members in the first direction is a third width that is less than the first width.
Nonetheless, Ooyama discloses a heater for sheet material, comprising:
 a third resistive heating member (width of heating resistors 7a, see fig.7) has a width in the first direction (left to right direction, see fig.7) that is greater than a width in the first direction (left to right direction, see fig.7) of a fourth resistive heating member (heating resistor 7b, see fig.7).
In addition, Takagi discloses a fixing device, comprising: a gap between a third and fourth resistive heating members (gap between heat generation resistors 500a-2, see fig.6) in the first direction (left to right direction) is a third width that is less than the first width (width of the space between the blocks 500a-1 and 500a-2, see fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Shimura invention (in the combination of Shimura, Ooyama, and Takagi), wherein the block 302.2 of Shimura is modified to have  the third resistive heating member has a width in the first direction that is greater than a width in the first direction of the fourth resistive heating member as taught by Ooyama; and the gap between the third and fourth resistive heating members in the first direction is a third width that is less than the first width as taught by Takagi in order for equalizing the temperature distribution longitudinally of the heater (Col.4, see lines 55-64 of Ooyama). In addition, since, the amount of heat generation per unit length of the outeredge area is greater than the amount of heat generation in the middle of each of the blocks (see figs.6, 7B, and para.0043 of Takagi), the greater gap helps to lower the temperature at the outeredge of each of the heating blocks, so the temperature is distributed equally.
Regarding claim 15, Shimura does not explicitly disclose a third heating block in the plurality of blocks comprises a single resistive heating member extending in the second direction from the first end of the third heating block to the second end of the third heating block, the width of the single resistive heating member in the first direction being equal to the width of the third heating block in the first direction.  
Nonetheless, Shimura discloses another embodiment shown in figure 10C, comprising:
A heating block (heating block 132-2, see fig.10C) in a plurality of blocks (blocks 132-1 to 132-3) comprises a single resistive heating member (see a single resistive heating element included in the block 132-2, fig.10C) extending in the second direction (up- down direction) from the first end of the heating block (lower end of the heating block 132-2, see fig.10C) to the second end of the heating block (upper end of the heating block 132-2, see fig.10C), the width of the single resistive heating member (width of the single resistive heating element included in the block 132-2, fig.10C ) in the first direction (left-right direction) being equal to the width of the heating block (heating block 132-2, see fig.10C) in the first direction (left-right direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the heating block 302-3 shown in figure 3A of Shimura to have the structure of heating element in the block 132-2 as taught by Shimura in figure 10c, in order to reduce the temperature rise at the non-sheet-passing portions (See para.0084 of Shimura).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090263171 A1 discloses a planar heat generating element having a resistance heat generator for generating heat upon a passage of electric current therethrough, a fixing device including the planar heat generating element, and an image forming apparatus including the fixing device (see figs.1-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761